 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-258-LJO-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   WILLIAM LEE MUHAMMAD,                               DATE: January 21, 2020
                                                         TIME: 1:00 p.m.
15                               Defendant.              COURT: Hon. Sheila K. Oberto
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 21, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until April 20,

22 2020, and to exclude time between January 21, 2020, and April 20, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes several hundreds of pages of investigative reports, thousands of hours of intercepted

26          phone calls; and other related discovery relating to this case from several investigative agencies.

27          This case was investigated for approximately 12 months. All of this discovery has been either

28          produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      Counsel for defendant desires additional time to consult with his client, review the

 2        current charges, conducted investigation and research related to the charges, to review discovery,

 3        discuss potential resolutions with his client, and consider and prepare pretrial motions.

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6        into account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of January 21, 2020 to April 20,

13        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15        of the Court’s finding that the ends of justice served by taking such action outweigh the best

16        interest of the public and the defendant in a speedy trial.

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 15, 2020                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ JEFFREY A. SPIVAK
 9                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
10

11
     Dated: January 15, 2020                                  /s/ RICHARD BESHWATE
12                                                            RICHARD BESHWATE
13                                                            Counsel for Defendant
                                                              William Lee Muhammad
14                                                            (as approved by email 1/15/2020)

15

16

17                                                    ORDER

18
     IT IS SO ORDERED.
19

20 Dated:        January 15, 2020                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
